Citation Nr: 1336179	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  03-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions dated in December 2002 and May 2003 from the Board of Veterans Appeals (VA) Regional Office (RO) in Detroit, Michigan.  The claims file was subsequently transferred to the RO in Phoenix, Arizona.

In June 2004, the Veteran testified at a Board hearing before a Veterans Law Judge.  The Veteran indicated in a June 2010 VA Form 9 that he desired another Board hearing.  However, in correspondence dated in August 2013, the Veteran was informed that the Veterans Law Judge who conducted his June 2004 hearing was no longer employed at the Board, and was asked if he desired another Board hearing.  The Veteran did not respond to the August 2013 correspondence; therefore, no new hearing was scheduled.  

The Board denied the appeal in February 2005.  However, in November 2006, the United States Court of Appeals for Veterans Claims (Court) remanded the case.

The Veteran's appeal was last remanded by the Board in May 2007 so that, pursuant to the November 2006 Court judgment, he could be provided with adequate notice of what evidence was necessary to substantiate the claims, and so VA could obtain his outstanding records from the Social Security Administration (SSA).  The Veteran was provided with such notice in May 2009, and his SSA records have since been associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2007 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issue of generalized arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not diagnosed or treated for right knee symptomatology in service, and right knee arthritis was not manifested to a compensable degree within one year from the date of separation from service; and is unrelated to an injury or disease or event in service, including claimed exposure to ionizing radiation.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that the May 2009 letter was sent after the initial adjudication of the claims.  However, the claims were readjudicated by a September 2012 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's service records, VA treatment records, and SSA records have been obtained and associated with the claims file.  While the Veteran has identified private medical treatment records not obtained by VA, he has not issued the proper authorization forms in order for the VA to obtain them despite the RO's request to do so.  As such, the Board finds that VA has done everything reasonably possible to assist the Veteran.  The Veteran has a responsibility also to assist in the development of his claim.  The duty to assist is not always a "one-way street".  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to his claim for entitlement to service connection for a right knee disorder, the Board acknowledges that the Veteran has not been provided with a VA examination.  The duty to assist includes providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is necessary if there is competent medical evidence of a current disability and evidence that the disability may be associated with the claimant's active duty, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As discussed in greater detail below, there is no sign of an event or occurrence in service to which the current right knee disability could be linked, and the Veteran has not alleged that he experienced right knee symptomatology in service.  This evidence is insufficient to require an examination and obtain an opinion.  See also Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010) (the Veteran's own conclusory generalized lay statement suggesting a nexus between the disability and service or a service connected disability is insufficient by itself to warrant a VA examination).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2004 Board hearing, the VLJ asked pertinent questions.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  In addition, the VLJ asked if there was any outstanding evidence providing a nexus opinion between the Veteran's disability and his period of active duty service.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain disabilities such as arthritis , if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Here, the Veteran seeks entitlement to service connection for a right knee disorder as a result of exposure to ionizing radiation.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).
Pursuant to 38 C.F.R. § 3.311 , "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure. 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.  However, here, the disease for which the Veteran seeks service connection, degenerative joint disease of the right knee, is not enumerated in 38 C.F.R. § 3.311(b)(2).  

With respect to showing that the disease was incurred during or aggravated by service, the Veteran has consistently contended that he was exposed to radioactive material during planned maintenance service and during electronic maintenance technician drills.  Specifically, he has indicated that he was exposed to ionizing radiation while performing preventative maintenance to the high-voltage power supply of the Integrated Undersea Surveillance System (IUSS) / Sound Surveillance System (SOSOS).  The Veteran's personnel records confirm that he performed corrective/preventative maintenance on all Integrated Undersea Surveillance System equipment.  
Here, the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  As discussed above, where the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 should be considered.  However, 38 C.F.R. § 3.311 does not apply in this case because the Veteran's only claimed disability is degenerative joint disease of the right knee, which is not a recognized radiogenic disease.  As such, the Veteran does not benefit from the special development procedures provided in 38 C.F.R. § 3.311, to include contacting the Department of the Navy, Naval Dosimetry Center, to obtain any available records concerning the Veteran's exposure to radiation, such as a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), since the evidence does not reflect that he suffers from a radiogenic disease.  

However, the fact that the Veteran is not entitled to service connection as a result of exposure to ionizing radiation under 38 C.F.R. § 3.309(d)(3) and 38 C.F.R. § 3.311 does not preclude an evaluation as to whether the veteran is entitled to service connection on a direct basis under 38 C.F.R. § 3.303 or on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As noted above, in order to warrant service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The competent medical evidence of record shows that the Veteran is currently diagnosed with degenerative joint disease of the right knee.  Thus, medical evidence of a current chronic disability is shown by the evidence of record.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

However, the service treatment records are absent complaints, findings, or diagnoses of right knee symptomatology during service.  On his November 1990 Report of Medical Examination upon separation from service, the Veteran's lower extremities were evaluated as normal.  Similarly, on his corresponding Report of Medical History, the Veteran indicated that he once had "swollen joints," but that they were no longer a problem, and that he never suffered from arthritis.  Thus, there is no medical evidence that shows that the Veteran suffered from a right knee disability during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The medical evidence of record also fails to show the onset of degenerative joint disease within the one-year presumptive period following the Veteran's discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the earliest documented evidence of such disability is noted in April 1999 in an X-ray report.  Significantly, when pursuing an SSA disability benefit claim in the late 1990s, the Veteran complained only of left knee symptomatology following an injury sustained while running to catch a bus in 1998.  There is similarly no competent medical evidence of record that links the Veteran's right knee degenerative joint disease to any incident of service.

The Board acknowledges the Veteran's continuing assertion that he incurred a right knee disability as a result of in-service exposure to ionizing radiation.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in statements and sworn testimony, the Veteran has asserted that his right knee symptomatology is due to exposure to ionizing radiation.  However, as discussed above, other than the Veteran's own statements in support of his claim, there is no evidence suggesting that his current right knee symptomatology is due to in-service exposure to ionizing radiation, or that the Veteran was exposed to radiation, and the Veteran's right knee degenerative joint disease is not a recognized radiogenic disease which would trigger the special development procedures provided in 38 C.F.R. § 3.311.  Where, as here, there is a question of medical causation, that is, evidence of an association or link between the Veteran's claimed in-service radiation exposure and right knee arthritis, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer such an opinion, his statements are not competent evidence and are excluded, that is, the statements and testimony are not to be considered as evidence in support of the claim.  Although the Veteran testified at his June 2004 Board hearing that a physician who examined him during the development of his SSA disability claim opined that his right knee disability was service-related, a review of the SSA documents reveals no such medical evidence. 

The Board acknowledges that arthritis is a condition recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a)).  However, the Veteran has not alleged direct, in-service incurrence of a right knee disability, or that there was a continuity of right knee symptomatology since service.  Rather, he has insisted that his current right knee symptomatology had its onset several years after service due to in-service exposure to ionizing radiation.  However, even if the Veteran did assert continuity of right knee symptomatology, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of his disability since service separation.  Further, the Board concludes that any assertion of continued symptomatology since active service, while competent, would not be credible.  

The Board finds that any claim of continued right knee symptoms since active service would be inconsistent with the other lay and medical evidence of record.  As discussed above, on his November 1990 Report of Medical Examination upon separation from service, the Veteran's lower extremities were evaluated as normal.  Similarly, on his corresponding Report of Medical History, the Veteran indicated that he once had "swollen joints," but that they were no longer a problem, and that he never suffered from arthritis.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than any assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to the Veteran's right knee disability for several years following active service.  The earliest documented evidence of such disability is noted in April 1999 in an X-ray report.  Significantly, when pursuing an SSA disability benefit claim in the late 1990s, the Veteran complained only of left knee symptomatology following an injury sustained while running to catch a bus in 1998.  The Board emphasizes the multi-year gap between discharge from active service in 1990 and initial reported symptoms related to right knee symptomatology in 1999, a period of approximately 9 years.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

These inconsistencies in the record would weigh against the Veteran's credibility if he were to assert a theory of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right knee disability, to include due to exposure to ionizing radiation, is denied.


REMAND

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder.  A review of his records reveals that he has been variously diagnosed as having PTSD, major depressive disorder, and psychotic disorder.  

A review of his service treatment records does not reveal any complaints of, diagnoses of, or treatment for any psychiatric symptomatology.  His Report of Medical Examination upon separation from service in November 1990 indicated that he was within normal limits psychiatrically.  On his corresponding Report of Medical History, the Veteran denied ever experiencing depression, excessive worry, or nervous trouble of any sort.

An April 1999 psychiatric assessment conducted in conjunction with the Veteran's claim for SSA disability benefits indicated that the Veteran had his first mental breakdown in 1997 and diagnosed him as having psychosis, not otherwise specified.  

A December 2001 letter to the Judicial District Court judge from a private physician stated that the Veteran was admitted to a psychiatric hospital for evaluation and determination whether he was competent to stand trial.  The private physician reported that the Veteran was seen at the admitting office for initial psychiatric evaluation and was given a diagnosis of psychotic disorder, not otherwise specified.  A psychiatric hospital discharge instruction form dated in December 2001 listed the psychiatric diagnosis as psychotic disorder, not otherwise specified, and alcohol abuse.  

In another psychiatric assessment conducted in conjunction with his SSA disability benefits claim, the Veteran falsely informed the psychiatrist that he served with the Navy in the Persian Gulf in 1991, at which time he was exposed to bombing and loud sounds which caused him to experience subsequent nightmares and flashbacks.  Based on this misinformation, the psychiatrist diagnosed him as having recurrent major depressive disorder as well as "probable" PTSD.  

During the course of his service-connection claim, the Veteran has contended that he developed a psychiatric disorder as a result of being forced into a 24-month, isolated tour of duty in Guam, as per the needs of the United States Navy, following the completion of his tour of duty in Adak, Alaska.  At his June 2012 Decision Review Officer hearing, the Veteran testified that he was forced into rotating from Alaska to Guam, as per the needs of the Navy, or else be taken to the United States Penitentiary in Leavenworth, Kansas, if he refused.  

A review of the Veteran's service personnel records corroborate his account of being stationed in Adak, Alaska, from December 1985 to April 1987, and then being stationed in Guam from December 1987 to August 1989.  In August 1989, his Enlisted Performance Record indicated that his "Recommendation for Advancement Withdrawn This Date."  His DD Form 214 indicated that his "term of enlistment was extended on 13NOV88 for 24 months," and that the "extension of enlistment was at the request and for the convenience of the government."  

The Veteran has not been provided a VA examination with respect to his claim for service connection for a psychiatric disability.  Under McClendon v. Nicholson, 20 Vet. App. 79 (2006), in claims to establish service connection, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, as the Veteran is diagnosed with current psychiatric disorders which he claims were caused by a 24-month extension of his enlistment shown in his service personnel records, the Board finds that the duty to provide a VA examination to determine the likely etiology of his psychiatric disorders has been triggered.

Finally, during his June 2012 Decision Review Officer (DRO) hearing, the Veteran testified that he received treatment at the Jade / Opal Clinic on the Phoenix VA Health Care System Main Campus in Phoenix, Arizona, from 1999 to the present.  These records should be obtained and associated with the Veteran's claim file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from 1999 to the present from the VA Medical Center in Phoenix, Arizona, and all associated outpatient clinics including the Jade / Opal Clinic at the Phoenix VA Health Care System Main Campus in Phoenix, Arizona, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination for the claim of entitlement to service connection for an acquired psychiatric disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to identify all psychiatric disorders found and determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  The examiner should discuss the previous diagnoses of probable PTSD, major depressive disorder, and psychotic disorder

If PTSD is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that PTSD had its onset in active service or was caused by or related to active service.  The examiner should specifically discuss the Veteran's claim that he developed PTSD as a result of having his term of enlistment extended for a period of 24 months.

With respect to any other psychiatric disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a psychiatric disability had its onset in active service or was caused or related to active service.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After the development requested has been completed, readjudicate the claim of entitlement service connection for an acquired psychiatric disorder.  If the benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


